 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 1 of 16 PageID #: 350




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                         CR. 20-50052-01 & 02-JLV

                   Plaintiff,
                                                            ORDER
    vs.

MELVIN CORBINE and
RICARDO BARRAGAN,

                   Defendants.


                                 INTRODUCTION

      A grand jury indicted defendants Melvin Corbine and Ricardo Barragan

for conspiracy to distribute and possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A),

and conspiracy to distribute and possession with intent to distribute cocaine,

in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B). (Docket 1).

Defendant Ricardo Barragan filed a motion to suppress evidence obtained by

law enforcement as a result of a March 8, 2020, traffic stop. (Docket 44).

Defendant Melvin Corbine moved to join in the motion. (Docket 46). The

motion was referred to Magistrate Judge Daneta Wollmann pursuant to

28 U.S.C. § 636(b)(1)(B) and the court’s April 1, 2018, standing order. The

magistrate judge conducted an evidentiary hearing on January 6, 2021.

(Docket 59). At the conclusion of the hearing, Judge Wollmann ordered the

parties to submit post-hearing briefing on the matter. (Docket 61). Defendants

each submitted their own briefs in support of suppression. (Dockets 67 &
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 2 of 16 PageID #: 351




68). The government submitted a memorandum opposing suppression.

(Docket 69). On April 27, 2021, Judge Wollmann filed a report and

recommendation concluding the motion to suppress should be denied. (Docket

71). Defendants jointly filed objections to the report and recommendation.

(Docket 79).

      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. See also Fed. R. Crim. P. 59(b)(3).

      The court reviewed de novo those portions of the report and

recommendation to which objections were filed, the transcript of the

suppression hearing and the parties’ pre- and post-hearing briefing. See

Dockets 44-46, 53, 63, 67-69, 71 & 79. For the reasons given below, the court

sustains defendants’ objections and adopts in part and rejects in part the

report and recommendation.

                                     FACTS

      Defendants do not object to the factual background in the report and

recommendation. (Docket 79 at p. 2). For purposes of this order, the court

adopts and incorporates the factual background recited in the report and

                                        2
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 3 of 16 PageID #: 352




recommendation (Docket 71 at pp. 2-5), supplementing it in the analysis below

with additional factual details drawn from the transcript of the January 6,

2021, evidentiary hearing where the court deems it helpful.

                                    ANALYSIS

      Defendants seek the suppression of all evidence derived from a March 8,

2020, traffic stop of a vehicle driven by Mr. Corbine and in which Mr. Barragan

was a passenger, including various quantities of drugs, drug paraphernalia,

multiple cellular phones and money-transfer receipts. See Docket 45 at p. 1.

They assert the traffic stop violated Mr. Corbine’s and Mr. Barragan’s Fourth

Amendment right to be free from unreasonable searches and seizures and that

the evidence is, therefore, inadmissible and should be suppressed as fruit of

the poisonous tree. See Docket 45 at p. 2; Wong Sun v. United States, 371

U.S. 471 (1963).

      The Fourth Amendment guarantees “[t]he right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches

and seizures.” U.S. CONST. amend. IV. “Temporary detention of individuals

during the stop of an automobile by the police, even if only for a brief period

and for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the

meaning of” the Fourth Amendment. Whren v. United States, 517 U.S. 806,

809-10 (1996). In order not to run afoul of the Fourth Amendment, a traffic

stop must therefore “be supported by probable cause or reasonable suspicion.”

United States v. Gordon, 741 F.3d 872, 876 (8th Cir. 2013).

                                         3
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 4 of 16 PageID #: 353




      Probable cause exists when an officer has an objectively reasonable basis

to believe the driver has committed a traffic violation. Id. at 876. “Any traffic

violation, however minor, provides probable cause for a traffic stop.” United

States v. Adler, 590 F.3d 581, 583 (8th Cir. 2009) (internal quotation omitted).

“This is true even if a valid traffic stop is a pretext for other investigation.”

United States v. Sallis, 507 F.3d 646, 649 (8th Cir. 2007) (internal quotations

omitted). Reasonable suspicion exists when an officer is “aware of

particularized, objective facts which, taken together with rational inferences

from those facts, reasonably warrant suspicion that a crime is being

committed.” Gordon, 741 F.3d at 876 (internal quotations omitted).

      “[I]f an officer makes a traffic stop based on a mistake of law, the legal

determination of whether probable cause or reasonable suspicion existed for

the stop is judged by whether the mistake of law was an objectively reasonable

one.” United States v. Washington, 455 F.3d 824, 827 (8th Cir. 2006) (internal

quotation omitted); see also United States v. Smart, 393 F.3d 767, 770 (8th Cir.

2005) (stating “the validity of a stop depends on whether the officer’s actions

were objectively reasonable in the circumstances, and in mistake cases the

question is simply whether the mistake, whether of law or fact, was an

objectively reasonable one”). In mistake cases, a law enforcement officer’s

“subjective good faith is not sufficient to justify the stop . . . . Any mistake of

law that results in a search or seizure . . . must be objectively reasonable . . . .”

United States v. Martin, 411 F.3d 998, 1001 (8th Cir. 2005). “Where there is a

                                           4
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 5 of 16 PageID #: 354




basis in state law for an officer’s action and some ambiguity or state custom

that caused the officer to make the mistake, it may be objectively reasonable.”

Washington, 455 F.3d at 828. “However, in the absence of such evidence,

officers cannot act upon misunderstandings of clear statutes or, worse yet,

their own notions of what the law ought to be.” Id.

      At issue is the constitutionality of the March 8, 2020, stop. Specifically,

the issue is whether the stop was permissible under the Fourth Amendment

because: (1) Trooper Tyler Jackson had probable cause to believe Mr. Corbine,

who was operating the vehicle at the time of the stop, had violated SDCL § 32-

5-98, or (2) Trooper Jackson had reasonable suspicion the vehicle contained

illegal narcotics at the time he initiated the stop based on his personal

observations of the vehicle and information he had received during a drug task

force debrief earlier that day which connected the vehicle to an ongoing

investigation.

I.    Probable Cause Based on a Violation of SDCL § 32-5-98

      Trooper Jackson testified he relied on SDCL § 32-5-98 to conduct the

March 8, 2020, traffic stop. (Docket 63 at p. 14). The statute reads in

pertinent part:

      32-5-98. Operation of motor vehicle without visible license
      plates prohibited-- Removal of unauthorized plates-- Violation
      as misdemeanor.

            Except as otherwise specifically provided, no person may
      operate or drive a motor vehicle on the public highways of this state
      unless the vehicle has a distinctive number assigned to it by the
      department, and two number plates, bearing the number
                                        5
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 6 of 16 PageID #: 355




      conspicuously displayed, horizontally and in an upright position,
      one on the front and one on the rear of the vehicle, each securely
      fastened. The plates shall at all times, as far as is reasonably
      possible, be kept clear and free of mud, ice, or snow so as to be
      clearly visible. All number plates, markers, or stamps evidencing
      registration or licensing of any vehicle in this or any foreign state,
      territory, district, or possession and any plate, marker, or stamp
      used in substitution for or in lieu of the number plates required by
      this section by virtue of any law or executive order for any prior year
      or years shall be removed from such vehicles. . . .

SDCL § 32-5-98. Trooper Jackson’s interpretation of § 32-5-98, which he

admittedly relied on the statute’s third sentence in forming, was that it requires

“all mark[er]s, numbers, and stickers to be fully visible on the front and the

rear of the vehicles,” including the name of the issuing state. (Docket 63 at

pp. 14 & 24-25). He believed Mr. Corbine, the driver of the vehicle at the time,

had violated § 32-5-98 because an after-market backup camera installed on

the rear of the vehicle “cover[ed] up the state” name on the rear plate. (Docket

63 at p. 15).

      The threshold question is whether SDCL § 32-5-98 is a clear and

unambiguous statute. See Washington, 455 F.3d at 828. If it is not, and if

Trooper Jackson was mistaken in his interpretation of the statute which he

used as the basis for conducting the March 8 traffic stop, then the question is

whether the stop was nevertheless permissible because Trooper Jackson’s

mistake of law was objectively reasonable.

      SDCL § 32-5-98 serves two purposes: to establish, first, that the

operation of a motor vehicle without visible license plates is prohibited and,

second, that the failure to remove unauthorized plates is also prohibited. The
                                       6
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 7 of 16 PageID #: 356




first two sentences of the statute explicate what it means to operate a motor

vehicle with visible license plates so as to comply with the statute. The third

sentence expounds on what items must be removed from a vehicle so as to

comply with the statute.

      Nowhere does the statute explicitly discuss the name of the issuing state,

let alone whether or to what extent the name of the issuing state must be

visible. The third sentence, in particular, provides no support for the assertion

state law requires the unobstructed display of the name of the issuing state on

license plates because, even if the state name were a “marker,” the sentence is

solely concerned with what may not, not what must, be displayed.

Furthermore, any extrapolation of the meaning of the second sentence’s clear

mandate that “plates shall at all times, as far as is reasonably possible, be kept

clear and free of mud, ice, or snow,” beyond that of its plain text is groundless

and would be improper. SDCL § 32-5-98.

      The first sentence is admittedly not as clear as the second and third. It

requires a vehicle to have two number plates, one on the front and one on the

rear of the vehicle. It also clearly requires that both plates be securely

fastened. The court believes it requires both plates to bear the vehicle’s

assigned number, and that the number on each plate must be displayed

conspicuously, horizontally and in an upright position. However, the court

recognizes that, while perhaps it would not be an entirely grammatically sound

interpretation, the sentence could be understood as requiring both plates to be

                                         7
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 8 of 16 PageID #: 357




affixed horizontally and in an upright position and only the numbers on the

plates to be conspicuously displayed. Accordingly, the court finds the statute

is not entirely clear and unambiguous.

      However, given the punctuation, it would take a tortured reading of the

first sentence to interpret the phrase “conspicuously displayed” as modifying or

describing anything other than how the number on each plate must appear.

There is certainly no basis for the inference that the name of the issuing state

must be conspicuously displayed. After all, neither the statute as a whole nor

its first sentence make any mention whatsoever of the name of the issuing

state, let alone whether or to what extent it must be visible. Therefore, the

court finds Trooper Jackson made a mistake of law. Because there is no

ambiguity that the only thing § 32-5-98 requires to be “conspicuously

displayed” is the number on each of a vehicle’s license plates, and because

there is no other basis in state law for Trooper Jackson’s interpretation or state

custom or training he received that supports his interpretation, the court finds

Trooper Jackson’s mistake of law was not objectively reasonable. Trooper

Jackson did not have probable cause to conduct the March 8, 2020, traffic stop

based on a violation of SDCL § 32-5-98.

II.   Reasonable Suspicion Based on Drug Investigation

      Because Trooper Jackson did not have probable cause to conduct the

March 8, 2020, traffic stop based on a violation of SDCL § 32-5-98, the

question is whether the stop was nevertheless constitutional because Trooper

                                         8
 Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 9 of 16 PageID #: 358




Jackson had reasonable suspicion the vehicle contained illegal narcotics at the

time he initiated the stop.

      On the morning of March 8, 2020, Trooper Jackson attended a drug task

force debrief held by Detective Cade Bloomenrader during which Detective

Bloomenrader discussed an ongoing investigation of Mr. Barragan and Mr.

Corbine. (Docket 63 at pp. 7-8). According to Detective Bloomenrader, he told

those in attendance that, in 2018, another agent had received information from

a source who alleged Mr. Barragan was transporting methamphetamine from

the Denver area to Rapid City. Id. at pp. 62-63. In 2019, law enforcement

conducted two controlled purchases of methamphetamine from Mr. Corbine,

one in May and the other in June. Id. at p. 63. Detective Bloomenrader’s first

contact with Mr. Barragan occurred subsequently in July of 2019 during the

execution of a search warrant at a residence in Rapid City where one of the

previous controlled purchases involving Mr. Corbine had been conducted. Id.

at p. 62. Mr. Barragan was present at the residence at the time of the search,

during which law enforcement recovered items connected with drug

distribution. Id. at pp. 63-64. In November 2019, another source told law

enforcement they had purchased methamphetamine from Mr. Corbine for a

short period from February to March of 2019. Id. at pp. 64-65. The source

stated they subsequently had received methamphetamine from Mr. Barragan

for a short time from roughly March to June of 2019. Id. at p. 65. In February

2020, law enforcement received a state warrant to electronically track two

                                       9
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 10 of 16 PageID #: 359




vehicles belonging to Mr. Barragan and his wife. Id. at p. 67. A short time

before March 8, 2020, Detective Bloomenrader tracked both vehicles to Denver.

Id. On March 8, 2020, one of those vehicles appeared to be returning to Rapid

City. Id. at p. 68. Detective Bloomenrader testified he had seen Mr. Corbine

driving the vehicle to Denver, and that he believed “at least Mr. Barragan was

with the vehicle” as it was returning to Rapid City on March 8. Id. at pp. 68-

69. Trooper Jackson testified that, based on the information he received from

Detective Bloomenrader at the debrief, he left the debrief with the

understanding a “silver pickup, a Chevy Silverado, was traveling back from

Denver that was occupied by Ricardo Barragan, which was believed to contain

narcotics of some degree.” Id. at p. 8.

      Reasonable suspicion exists when an officer is “aware of particularized,

objective facts which, taken together with rational inferences from those facts,

reasonably warrant suspicion that a crime is being committed.” Gordon, 741

F.3d at 876 (internal quotations omitted). When a stop is conducted in the

context of an investigation by a team of officers, however, “the issue is whether

all the information known to the team provided specific and articulable facts,

which, taken together with rational inferences from those facts, reasonably

warrant the investigative stop.” United States v. Collins, 883 F.3d 1029, 1032

(8th Cir. 2018) (internal quotations omitted). In evaluating whether a stop was

supported by reasonable suspicion, the court considers “‘the totality of the

circumstances—the whole picture.’ ” United States v. Winters, 491 F.3d 918,

                                          10
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 11 of 16 PageID #: 360




921-22 (8th Cir. 2007) (quoting United States v. Sokolow, 490 U.S. 1, 8 (1989)).

Reasonable suspicion must exist at the time a stop is made, and information

upon which a stop is made may grow stale with the passage of time.

      Circuit case law considering staleness has arisen primarily in the context

of courts’ assessment of the probable cause standard, but it is nevertheless

informative in the context of reasonable suspicion. Specifically, in the context

of determining whether probable cause exists for the issuance of warrants in

ongoing narcotics operations, the United States Court of Appeals for the Eighth

Circuit advised “[t]here is no bright-line test for determining when information

is stale.” United States v. Jeanetta, 533 F.3d 651, 655 (8th Cir. 2008) (internal

quotation omitted). “In investigations of ongoing narcotics operations, intervals

of weeks or months between the last described act and the application for a

warrant [does] not necessarily make the information stale.” Id. (internal

quotations omitted). The “timeliness of the information depends on the

circumstances of the case, including the nature of the crime under

investigation and the property sought in the search.” United States v.

Kennedy, 427 F.3d 1136, 1141 (8th Cir. 2005). The passage of time is less

important “when the suspected criminal activity is continuing in nature and

when the property is not likely to be destroyed or dissipated.” United States v.

Johnson, 848 F.3d 872, 877 (8th Cir. 2017) (internal quotations omitted).

      When the Eighth Circuit found that information which is more than

several months old is not stale, invariably, the cases have involved suspected

                                       11
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 12 of 16 PageID #: 361




criminal activity of an ongoing nature and additional, more recent

corroborating information. See e.g., United States v. Lemon, 590 F.3d 612,

614-15 (8th Cir. 2010) (finding eighteen-month-old information the defendant

traded child pornography not stale when combined with law enforcement’s

“explanation that [the defendant’s] behavior [during that time] was indicative of

a preferential collector who would maintain his collection for a long period of

time” and further corroborated by “evidence that the IP address and . . . screen

name” the defendant used to trade child pornography were still active just a

few months prior to the issuance of a warrant); United States v. Kattaria, 553

F.3d 1171, 1176 (8th Cir. 2009) (finding two-year-old information that the

defendant had a marijuana grow operation in the basement of his residence not

stale where it was corroborated in the couple months just prior to the issuance

of a warrant by law enforcement’s check of utility records at the residence

which “showed recent, abnormally high electric power consumption”); United

States v. Nieman, 520 F.3d 834, 839 (8th Cir. 2008) (finding information from

an “investigation into drug trafficking at [the defendant’s] residence . . .

collected over several years” not stale when it was corroborated by “a controlled

buy of methamphetamine from the defendant at his residence,” directed and

observed by law enforcement, “only one day before [law enforcement] applied

for [a] search warrant”); United States v. Maxim, 55 F.3d 394, 397 (8th Cir.

1995) (finding information in a case alleging possession of a firearm by a

prohibited person that was four years old not stale when it was “augmented

                                         12
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 13 of 16 PageID #: 362




and confirmed” by additional testimonial evidence just “four months prior to

the execution of [a] warrant” that the defendant “continued to carry [a firearm]

in his briefcase and store [] additional firearms in [a] safe”); United States v.

Luloff, 15 F.3d 763, 767 (8th Cir. 1994) (finding information of drug

transactions that was more than a year old not stale when combined with

additional, corroborating evidence from confidential informants “showing that

[the defendant] continued to engage in drug trafficking” continuously from the

time of the earlier information “until the time of the search”).

      In this case, law enforcement may have suspected criminal activity of an

ongoing nature, as indicated by the offenses with which Mr. Barragan and Mr.

Corbine are charged, but there was no recent corroborating evidence presented

which would support such a suspicion or, more importantly, combine with the

older information known to law enforcement to give rise to a reasonable

suspicion there were narcotics in the vehicle at the time of the March 8, 2020,

stop. Mr. Barragan is Mr. Corbine’s son-in-law and lives in Denver. (Docket

62 at pp. 7-8). It is true facts “that, when considered individually, are

consistent with innocent travel can, when taken together, amount to

reasonable suspicion.” United States v. Scott, 818 F.3d 424, 431 (8th Cir.

2016). But a single trip to Denver by family members the better part of a year

after the last information potentially tying those individuals to illegal narcotics

activity does not, without more, revive the old information and combine with it



                                         13
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 14 of 16 PageID #: 363




to create a reasonable suspicion the vehicle contained illegal narcotics when it

was stopped on March 8, 2020, while traveling back to Rapid City.

        The trip to Denver may have taken on greater significance if law

enforcement was able to point to additional factually related information

arising during the intervening eight to nine months leading up to the trip to

Denver, during the time the vehicle was in Denver in March 2020 or during the

vehicle’s return trip to Rapid City. However, neither Trooper Jackson nor

Detective Bloomenrader provided testimony about any information more recent

than June and July of 2019 which would indicate Mr. Corbine’s or Mr.

Barragan’s continuing involvement in illegal drug activity. The fact law

enforcement did not learn about some of the information from the first half of

2019 until later that year in November does not freshen that information. Nor

does the fact law enforcement did not apply for a state warrant to track the

vehicle until February 2020 freshen any of the information from 2018 and the

first half of 2019 upon which application for that warrant was presumably

made.

        Furthermore, Trooper Jackson and Detective Bloomenrader did not

testify to any facts arising during the timeframe the vehicle was in Denver that

would support a suspicion that the vehicle was utilized for or that Mr.

Barragan and Mr. Corbine were involved in narcotics activity in Denver in

March 2020. Neither officer testified to any facts they personally observed



                                        14
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 15 of 16 PageID #: 364




about the vehicle or its occupants during its return trip to Rapid City that

support a suspicion it was carrying drugs at that particular time.

      In some cases, months-old information combines with newer information

to show a pattern of illegal activity with no indication the activity has ceased,

but here there is no newer information articulated by law enforcement to

indicate illegal activity by Mr. Barragan or Mr. Corbine may have continued.

The trip to Denver many months after the last information known to law

enforcement connecting the defendants to drug distribution, without more, is

not a sufficiently particularized basis to form a reasonable suspicion the

vehicle was carrying illegal drugs at the time of the March 8, 2020, stop.

Evidence of past criminal activity that could be ongoing without any

corroborating information suggesting it actually is does not indefinitely subject

a person to investigative stops.

      Lacking both probable cause to conduct the stop based on a violation of

SDCL § 32-5-98 and reasonable suspicion to conduct the stop based on the

ongoing drug investigation, the March 8, 2020, stop was not constitutional.

                                     ORDER

      Based on the above reasons, it is

      ORDERED that defendants’ objections to the report and recommendation

(Docket 79) are sustained.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

71) is adopted in part and rejected in part, consistent with this order.

                                        15
Case 5:20-cr-50052-JLV Document 86 Filed 08/05/21 Page 16 of 16 PageID #: 365




      IT IS FURTHER ORDERED that defendant Ricardo Barragan’s motion to

suppress (Docket 44) is granted. Defendant Melvin Corbine’s motion to join in

the motion to suppress (Docket 46) is granted.

      IT IS FURTHER ORDERED that a scheduling order shall issue.

      Dated August 5, 2021.

                              BY THE COURT:

                              /s/   Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                       16
